Citation Nr: 1423876	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  07-31 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for fibromyalgia.


REPRESENTATION

The Veteran is represented by:  Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to October 2005.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  During the pendency of this appeal, jurisdiction over the Veteran's claim was transferred to the RO in Roanoke, Virginia.  This claim was previously before the Board in September 2011, at which time it was remanded in order to provide the Veteran a hearing at the RO with a Decision Review Officer (DRO) or a Board hearing with a Veterans Law Judge.  After a January 2014 supplemental statement of the case, the Veteran's claim was returned to the Board for further appellate review.

In September 2011, the Board also remanded claims of entitlement to service connection for nerve impairment on the left side of the body, to include as secondary to service-connected cervical spine disability, and entitlement to service connection for sacroiliac dysfunction of the hip and entire pelvic area.  While these claims were in remand status, service connection for peripheral neuropathy, left upper extremity and left lower extremity (claimed as nerve impairment on the left of body) was granted via a January 2014 rating decision.  Likewise, in the January 2014 rating decision, service connection was granted for left hip strain and right hip strain (claimed as sacroiliac dysfunction of the hip and entire pelvic area).  As the benefits sought on appeal have been granted with respect to both of these claims, no further consideration by the Board is warranted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As discussed in the September 2011 remand, the Board observed that the Veteran indicated in her September 2007 substantive appeal a desire to have a Board hearing with a Veterans Law Judge to be held at the RO (a Travel Board hearing).  Despite this, the evidence of record demonstrated that the Veteran was scheduled for a hearing at the RO with a DRO on October 7, 2007.  The Veteran did not appear for this hearing.  In April 2009, the Veteran reported that she did not receive notice of the DRO hearing until after the date on which the hearing was scheduled to take place.  She further reported that she requested another hearing, but was denied.  Moreover, she stated that she still desired a hearing at the RO.

In the September 2011 remand, the Board found that the Veteran was never scheduled for a Travel Board hearing and that she had not withdrawn her request for such a hearing.  As such, the Board found that a remand was required in order to provide the Veteran a hearing, be it a DRO hearing or a hearing with a Veterans Law Judge.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700 (2013).  If the Veteran no longer desired the requested hearing, the Board instructed the RO to obtain a signed statement to that effect and associate it with the claims file.  

According to a May 2012 report of contact, the RO contacted the Veteran in order to obtain clarification as to whether she wanted a DRO or Board hearing.  It was ultimately determined that the Veteran should be provided a VA examination prior to any hearing.  The RO and the Veteran then agreed that, "once the exam[ination] results are back and a decision is rendered, contact will be made with [the V]eteran to determine her desire regarding whether or not she should like a hearing or not."

The Veteran was scheduled for and underwent a VA examination in June 2012.  The RO then re-adjudicated the Veteran's claim, confirming and continuing the initial 10 percent rating.  The RO then issued a January 2014 supplemental statement of the case.  Therein, the RO acknowledged that the Veteran previously wanted a hearing.  The RO then asked the Veteran to indicate if she still wanted a hearing and, if so, what type of hearing.  The RO then asked the Veteran to notify the RO if she did not want a hearing so that her claim could be returned to the Board for further appellate review.

The evidence of record did not include a response from the Veteran as to the RO's questions regarding the hearing that were posed in the January 2014 supplemental statement of the case.  Further, there was no indication that the RO otherwise contacted the Veteran to ascertain her desire to have a hearing and, if so, which type of hearing.  In a VA Form 8, dated in January 2014, the RO indicated that the Veteran had requested a hearing, but that a hearing was not held because an "exam[ination] was done in lieu of hearing (per conversation with [V]eteran)".  The Veteran's claim was then remitted to the Board.

To date, the evidence of record does not demonstrate that the Veteran has withdrawn her request for a Travel Board hearing.  38 C.F.R. § 20.704(e) (2013).  The January 2014 VA Form 8 mischaracterizes the documented discussion between the Veteran and the RO.  There was no indication that the Veteran chose a VA examination in lieu of a hearing in the May 2012 report of contact.  The May 2012 report of contact showed that the Veteran and the RO agreed that they would re-visit her hearing request after she was provided a VA examination.  Although the Veteran did not respond to the RO's obscurely situated questions posed in the January 2014 supplemental statement of the case, the regulations do not provide for tacit revocations of hearing requests.  Id.

Based on the above, the Board finds that the Veteran's September 2007 request for a hearing is still active and has yet to be withdrawn or appropriately addressed by the RO.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Board finds that a remand is required in order for the RO to obtain clarification from the Veteran as to whether she continues to desire a hearing and, if so, what type of hearing.

Accordingly, the case is REMANDED for the following action:

The RO must contact the Veteran and ask her to clarify whether she desires a hearing at the RO with a Decision Review Officer or a hearing with a member of the Board.  After receiving a response, the RO must schedule the Veteran for her requested hearing.  The RO must timely notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013).  If the Veteran no longer desires the requested hearing, a signed statement to that effect must be placed in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

